UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HUGO KAYO,

                                       Plaintiff,                       19 Civ. 365 (PAE)
                        -v-
                                                                               ORDER
 PETER MERTZ, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       A pre-motion conference is scheduled for May 4, 2020 at 2:30 p.m. Dkt. 39. Due to the

current public health situation, that conference will be a telephonic conference. The parties

should call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code

468-4906, followed by the pound (#) key. Counsel are directed to review the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

       SO ORDERED.

                                                              
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: March 27, 2020
       New York, New York
